Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 9 June 1798
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


          
            
              Monsieur
              le 9 Juin 1798. Mount Vernon
            
            Votre lettre Monsieur ne m’a été remise qu’hier, vous aurez donc la bonté de m’excuser si ma reponse vous parvient tard. Daignez agreer mes remerciments pour la somme de 200 Doll: que vous aves bien voulu m’avancer, cette lettre servira de réçu, car je ne sais comment le faire en due forme: j’espere sous peu de tems m’acquitter de ma dête j’ai rèçu des lettres de mes parents du Pologne qui m’annonçent, que quelques secours pécuniers, m’alloient être envoyés sans delais, je conserverai  à jamais le souvenir de cette preuve d’amitié et de bonté de vôtre part; sans Vous je ne sais ce que j’aurois fait, vous m’aves mis à même de voir un pays qui merite si fort d’étre connu. J’étois invité par Le Gl: Washington de venir le voir chez lui, je m’y suis rendu avec la famille de Mr Law, nous partons après demain. Je quitterai aussitôt Le fœderal City pour aller [à] Frideriks Town, Lankaster, Bethlem, je retourne de la à Philadelphie, je n’y m’arreteraî qu’un jour, et j’espere avoir encore le plaisir de vous y trouver, si non je ferai mon possible pour venir en Automne Vous presenter mes devoirs à Monti Celli. Les Evenements en Europe paroissent être prés de leur denouement, il semble que la Scene va être transferée en Egypte, ce projet me fait grand plaisir si on parvient à le conquerir et à chasser Les Turcs de l’Europe, je vois la plus grande probabilité, qu’en donnant de ce Côté des Compensations à la maison d’Autriche et à la Russie, on pourra leur faire lacher leur proïe de la Pologne, et ma pauvre patrie renaîtroit encore. Vous aurez sans doute lu dans Les papiers publics, que Le Sabre que le Whig Club en Angleterre avoit voté pour Le Gl: K. est arrivé dans Le navire Adriana Cpt: Lee. comme Le G.K. sera bien aise de conserver ce temoignage de l’Estime public, il vous Sera j’en suis sûr, très reconnoissant, Si vous avies La bonté, de le faire retirer des mains du Cpt: Lee, et de lui donner une place parmi les autres Effets, que vous eutes la bonté de faire garder pour lui. J’espere qu’il est dejà arrivé à bon port, il me tarde de voir cet Espoir confirmé. Veuillez être persuadé Monsieur que ma reconnoissence ne peut être egalée que par Le respect que je porte à Vos Vertus. J’ai l’honneur d’être
            Monsieur Votre très humble et tres Obeissant Serviteur
            
              Julien Niemcewicz
            
          
          
            Editors’ Translation
            
              Sir
              9 June 1798. Mount Vernon
            
            Your letter Sir was delivered to me only yesterday, so you will kindly forgive me if my answer gets to you late. I beg you to accept my thanks for the sum of 200 dollars that you graciously advanced to me, this letter will serve as a receipt, for I do not know how to make it out in proper form: I hope to settle my debt in a short time I have received letters from my family in Poland advising me, that some pecuniary assistance, was going to be sent to me without delay, I shall forever preserve the memory of that proof of friendship and kindness on your part; without you I do not know what I should have done, you have enabled me to see a country that so strongly deserves to be known. I was invited by Gl: Washington to come and see him at home, I traveled there with the family of Mr. Law, we are leaving the day after tomorrow. I shall immediately leave the Federal City to go to Frederick, Lancaster, Bethlehem, I return from there to Philadelphia, I shall stop there only one day, and I hope to have the pleasure again of finding you there, if not I shall do my very best to come to see you in  autumn and pay you my respects at Monticello. The events in Europe seem to be near their term, it seems that the scene will be transferred to Egypt, this project gives me great pleasure if there is success in conquering and chasing the Turks from Europe, I see the greatest probability, that by giving on that side some compensations to the house of Austria and to Russia, we can make them abandon Poland as their prey, and my poor homeland would be reborn again. You have no doubt read in the papers that the saber the Whig Club of England voted for Gl: K. has arrived in the ship Adriana Cpt: Lee. As G.K. will be very content to keep this evidence of public esteem, he will be very grateful to you, I am certain, if you should have the kindness, to retrieve it from the hands of Cpt: Lee, and to place it among the other effects, that you had the kindness to place in safekeeping for him. I hope that he has already arrived in a safe harbor, I am impatient to hear that hope confirmed. Kindly be assured Sir that my gratitude can be equaled only by the respect in which I hold your virtues. I have the honor to be
            Sir Your very humble and very Obedient Servant
            
              Julien Niemcewicz
            
          
        